DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 04/27/2021. In virtue of this communication, claims 1 – 20 are currently pending in the instant application.
Claim Objections
2.	Claim 20 is objected to because of the following informalities: “the message” in claim 20 which was defined in claim 16, 17; however, claim 20 depends to claim 19 which depends to claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 7, 11, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ninglekhu et al. (hereinafter “Ninglekhu”) (WO 2021/138526 A1) in view of Fiorese et al. (hereinafter “Fiorese”) (WO 2019/229492 A1).
Regarding claims 1 and 15, Ninglekhu discloses a network component of a radio access network (RAN) (i.e., AMF and RAN node) configured to perform operations comprising: 
receiving an indication that a user equipment (UE) is requesting to access a network slice (see [00155], [00158], [00173] – [00181], [00224] for a UE sends a Registration Request to the AMF via the access network, wherein the request includes a Requested NSSAI (network slice selection assistance information), the RAN node indicates to the AMF what operating band the UE is using, the indication include any of the OFBs (operating frequency band) indication options); 
identifying a frequency associated with the network slice (see [00166], [00219], [00228] for Registration Accept includes the Allowed NSSAI with each S-NSSAI and its corresponding operating band information, Mapping of Allowed NSSAI with each S-NSSAI and its corresponding operating band); 
identifying a cell within the RAN that operates on the frequency associated the network slice (see [00168], [00228], [00229], [00349], [00368] for multiple Operating Frequency Band information elements can be provided to the UE and each OFB information element can be associated with location information (e.g., Registration Areas, Tracking Areas, and Cell Identifiers) where the OFB information should be considered valid in the PLMN that is associated with the S-NSSAI); and 
transmitting a message to the UE, wherein the message indicates the cell within the RAN that operates on the frequency associated with the network slice (see [00165], [00168], [00169], [00229], [00230], [00248], [00368], [00369] for the AMF sends a Registration Accept message to the UE, wherein the Registration Accept includes the Allowed NSSAI with each S-NSSAI and its corresponding operating band information, and each OFB information element can be associated with location information (e.g., Registration Areas, Tracking Areas, and Cell Identifiers) where the OFB information should be considered valid in the PLMN that is associated with the S-NSSAI). 
Ninglekhu teaches that the AMF identifying the Allowed NSSAI with each S-NSSAI and its corresponding operating band information, Mapping of Allowed NSSAI with each S-NSSAI and its corresponding operating band.
Ninglekhu does not disclose specifically the determining step.
In an analogous art, Fiorese discloses the determining step (see Fiorese, [0192], [0201] for the AMF queries a slice manager to determine whether the selected S-NSSAI is allowed, and see [0002], [0036] for slice manager comprises a Network Slice Selection Function (NSSF), which assists in selecting a network slice).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Ninglekhu, and have determining step whether the selected S-NSSAI is allowed thereby provides realize specific and dedicated connectivity services over service provider networks, as discussed by Fiorese (see Fiorese, [0002]). 
Regarding claim 2, Ninglekhu in view of Fiorese disclose wherein determining the frequency associated with the network slice is based on information received from a network slice selection function (NSSF) (see Ninglekhu, [00166], [00219], [00228] for Registration Accept includes the Allowed NSSAI with each S-NSSAI and its corresponding operating band information, and see Fiorese, [0192], [0201] for the AMF queries a slice manager to determine whether the selected S-NSSAI is allowed, and see [0002], [0036] for slice manager comprises a Network Slice Selection Function (NSSF), which assists in selecting a network slice). The motivation would provide realize specific and dedicated connectivity services over service provider networks, as discussed by Fiorese (see Fiorese, [0002]). 
Regarding claims 3 and 18, Ninglekhu in view of Fiorese disclose wherein determining the frequency associated with the network slice is based on a mapping table that includes a mapping of the network slice to one or more frequencies the network slice is allowed to operate on (see Ninglekhu, [00184], [00197] for Mapping of Allowed NSSAI with each S-NSSAI and its corresponding operating band, and also see Table 4, Table 8, [00131]).
Regarding claim 4, Ninglekhu in view of Fiorese disclose wherein the indication that the UE is requesting to access the network slice is received from an access and mobility management function (AMF) (see Ninglekhu, [00155], [00158], [00173] – [00181], [00224] for a UE sends a Registration Request to the AMF, and see Fiorese, [0192], [0201] for the AMF queries a slice manager to determine whether the selected S-NSSAI is allowed. The motivation would provide realize specific and dedicated connectivity services over service provider networks, as discussed by Fiorese (see Fiorese, [0002]). 
Regarding claims 5 and 19, Ninglekhu in view of Fiorese disclose wherein the received indication is included in a PDU session resource setup request (see Ninglekhu, [0026], [00253], [00295], [00311], [00324], Fig. 13 for PDU session request).
Regarding claim 6, Ninglekhu in view of Fiorese disclose wherein determining the frequency associated with the network slice is based on information received from an access and mobility management function (AMF) identifying the frequency associated with the network slice (see Ninglekhu, [00166], [00219], [00228] for the AMF identify the Allowed NSSAI with each S-NSSAI and its corresponding operating band information, and see Fiorese, [0192], [0201] for the AMF queries a slice manager to determine whether the selected S-NSSAI is allowed). The motivation would provide realize specific and dedicated connectivity services over service provider networks, as discussed by Fiorese (see Fiorese, [0002]). 
Regarding claim 7, Ninglekhu in view of Fiorese disclose wherein the information is included in a PDU session resource setup request (see Ninglekhu, [0026], [00253], [00295], [00311], [00324] Fig. 13 for PDU session request).
Regarding claim 11, Ninglekhu in view of Fiorese disclose wherein the message is a radio resource control (RRC) reconfiguration message (see Ninglekhu, Fig. 6B, [00235], [00236], [00248] for Frequency Band Redirection Using RRC Reconfiguration).
Regarding claim 16, Ninglekhu in view of Fiorese disclose wherein the operations further comprise: transmitting a message to a radio access network (RAN), wherein the message indicates the frequency associated with the network slice (see Ninglekhu, [00166], [00168], [00169], [00229], [00230], [00248], [00368], [00369] for the AMF sends a Registration Accept message to the UE, wherein the Registration Accept includes the Allowed NSSAI with each S-NSSAI and its corresponding operating band information).
Regarding claim 17, Ninglekhu in view of Fiorese disclose transmitting a message to the UE, wherein the message indicates at least one allowed network slice selection assistance information (NSSAI) for a public land mobile network (PLMN) associated with the core network (see Ninglekhu, [00166], [00168], [00230], [00234], [00235], [00237] for Allowed NSSAI for the PLMN).
Regarding claim 20, Ninglekhu in view of Fiorese disclose wherein the message comprises a PDU session ID and a single network slice selection assistance information (S-NSSAI) (see Ninglekhu, [00253] - [00254] for NAS Notification indicate the PDU Session ID and an OFB change command so that the UE will switch to a frequency that can be used to access the S-NSSAI).
5.	Claims 8 – 10 and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ninglekhu et al. (hereinafter “Ninglekhu”) (WO 2021/138526 A1) in view of Fiorese et al. (hereinafter “Fiorese”) (WO 2019/229492 A1) as applied to claim 1 above, and further in view of Park et al. (hereinafter “Park”) (CA 3,021,658).
Regarding claim 8, Ninglekhu in view of Fiorese teach that if the UE is using dual connectivity, it uses OFB information elements to determine what primary cell and what secondary cell to connect to, and OFBs for dual connectivity operation (see Ninglekhu, [00169], [00316]).
Ninglekhu in view of Fiorese do not disclose specifically that wherein a secondary cell group (SCG) is configured to include the cell within the RAN that operates on the frequency associated the network slice.
In an analogous art, Park discloses wherein a secondary cell group (SCG) is configured to include the cell within the RAN that operates on the frequency associated the network slice (see Park, [58], [83] - [85], [88], [106], [124] for at least one cell in a SCG of the secondary gNB which provides additional resources).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Ninglekhu/ Fiorese, and have a secondary cell group (SCG) is configured to include the cell within the RAN that operates on the frequency associated the network slice thereby provides interact for multi-connectivity, as discussed by Park (see Park, [85]). The motivation would provide realize specific and dedicated connectivity services over service provider networks. 
Regarding claim 9, Ninglekhu in view of Fiorese and Park disclose wherein the SCG is identified in the message (see Ninglekhu, [00168], [00169] for cell IDs, and see Park, [66], [73], [84], [85], [293] for adding SCG in NR RRC signaling). The motivation would provide realize specific and dedicated connectivity services over service provider networks. 
Regarding claim 10, Ninglekhu in view of Fiorese and Park disclose wherein the message further includes a PDU session identity and a dedicated radio bearer (DRB) identity associated with the network slice (see Ninglekhu, [00253] - [00254] for NAS Notification indicate the PDU Session ID and the S-NSSAIs of these PDU Sessions are within the Allowed NSSAI, and see Park, [293] for the RRC message comprises a radio resource config dedicated information element comprising at least one of a list of one or more radio bearers to be added and/or modified, PDU session identifiers, bearer identifiers, etc.). The motivation would provide realize specific and dedicated connectivity services over service provider networks. 
Regarding claim 12, Ninglekhu in view of Fiorese and Park disclose wherein the RRC reconfiguration message includes a PDU session identity and a dedicated radio bearer (DRB) identity associated with the network slice and wherein the UE routes data traffic over the SCG using the PDU session identity and the DRB identity (see Ninglekhu, Fig. 6B, [00235], [00236] for RRC reconfiguration message, and see Park, [111], [155], [182], [293] for RRC message is routed to SCG cell with PDU session identifiers, bearer identifiers, etc.). The motivation would provide realize specific and dedicated connectivity services over service provider networks. 
Regarding claim 13, Ninglekhu in view of Fiorese and Park disclose wherein the cell within the RAN that operates on the frequency associated the network slice is configured as a secondary component carrier (SCC) for the UE (see Ninglekhu, [00169], [00316] for OFB information elements to determine what primary cell and what secondary cell to connect to, and OFBs for dual connectivity operation, and see Park, [62] for carrier corresponding to an SCell may be a Downlink Secondary Component Carrier (DL SCC)). The motivation would provide realize specific and dedicated connectivity services over service provider networks. 
Regarding claim 14, Ninglekhu in view of Fiorese and Park disclose wherein traffic associated with the network slice is routed over the SCC and traffic associated with a further network slice is routed over a primary component carrier (PCC) of a further cell (see Ninglekhu, [00169], [00316] for OFB information elements to determine what primary cell and what secondary cell to connect to, and OFBs for dual connectivity operation, and see Park, [111], [155], [182], [293] for RRC message is routed to SCG cell, PCell , see [62] for carrier corresponding to an SCell may be a Downlink Secondary Component Carrier (DL SCC), the carrier corresponding to the PCell may be the Downlink /Uplink Primary Component Carrier (DL PCC or  UL PCC). The motivation would provide realize specific and dedicated connectivity services over service provider networks. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Mon-Fri: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645